10

11

12

13

14

L5

16

LY

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page1of10 Page ID#:1

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2018 Grand Jury

UNITED STATES OF AMERICA, CR nb 92@-P 0 0 0 1 5 -OPw
Plaintiff, INDICTMENT ~~
vs [18 U.S.C. § 371: Conspiracy;
18 U.S.C. § 844(e): Conveying
LOGAN PATTEN, False Information Concerning the
aka “@SPARED, ” Use of An Explosive Device;
18 U.S.C. § 875(c): Threats to
Defendant. Injure in Interstate Commerce;
18 U.S.C. § 2(a): Aiding and
Abetting]

 

 

The Grand Jury charges:

INTRODUCTION

At all times relevant to this Indictment:

I. Twitter was an online social networking service on which
users posted and interacted with messages known as tweets. Twitter
users could also send Direct Messages to one another.

B A Twitter “handle” was the name a user selected to use on

Twitter.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page 2of10 Page ID #:2

3. Defendant LOGAN PATTEN resided in, and was located in,
Greenwood, Missouri. Defendant PATTEN used the Twitter handle
@SPARED.

4, Unindicted Co-Conspirator No. 1 resided in, and was located
in, Grand Rapids, Michigan. Unindicted Co-Conspirator No. 1 used the
Twitter handle @THROW.

5. Unindicted Co-Conspirator No. 2, Tyler Rai Barriss
(“Barriss”), also known as (“aka”) “@SWAUTISTIC,” aka
“@GOREDTUTOR36,” aka “Robert Hayward,” aka “Robert,” aka “Alex
Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” resided in, and was,
at all times relevant to this Indictment, located in, Los Angeles
County within the Central District of California. Barriss used the
Twitter handles @SWAUTISTIC and @GOREDTUDOR36.

6. “Swatting” was the action or practice of harassing a
victim by deceiving an emergency service into sending police and
emergency service response teams, including special weapons and
tactics (“SWAT”) teams, to the victim’s address often by making a
false report of a serious law enforcement emergency — such as a
murder or hostage situation - at the victim’s address to trigger the
deployment of the response team.

7. The above allegations are incorporated by reference into

all counts of this Indictment as if fully set forth therein.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page3of10 Page ID #:3

COUNT ONE
[18 U.S.C. § 371]
A. THE OBJECTS OF THE CONSPIRACY
1. Beginning on a date unknown to the Grand Jury, but no later
than December 16, 2017, and continuing through on or about
December 19, 2017, within the Central District of California, and
elsewhere, defendant LOGAN PATTEN (“PATTEN”), also known as (“aka”)
“@SPARED,” together with others known and unknown to the Grand Jury,
knowingly conspired and agreed to:

a. By a telephone and other instrument of commerce,
willfully make a threat, and maliciously convey false information
knowing the information to be false, concerning an alleged attempt
being made, or to be made, to kill, injure, and intimidate an
individual and to damage and destroy property by means of fire and an
explosive, in violation of Title 18, United States Code, Section
844 (e).

b. With the purpose of issuing a threat and with
knowledge that the communication would be viewed as a threat,
knowingly transmit in interstate commerce a communication containing
true threats to injure the person of another, in violation of
Title 18, United States Code, Section 875(c).

B. THE MANNER AND MEANS OF THE CONSPIRACY
2. The objects of the conspiracy were to be carried out, and
were carried out, in substance as follows:

a. Unindicted Co-Conspirator No. 1, aka “@THROW,” and
defendant PATTEN would identify victims that either or both of them

wanted to harass, intimidate, disrupt, and annoy by swatting them.

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page 4of10 Page ID#:4

b. Unindicted Co-Conspirator No. 1 and defendant PATTEN
would provide information about their victims, such as what they
believed to be their victims’ home addresses, to Unindicted Co-
Conspirator No. 2, Tyler Rai Barriss (“Barriss”), aka “@SWAUTISTIC,”
aka “@GOREDTUTOR36," aka “Robert Hayward,” aka “Robert,” aka “Alex
Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron.”

Cc. Using an online payment processor, defendant PATTEN
would pay Barriss to swat the victims.

d. Barriss would willfully and maliciously call law
enforcement and make a false report, knowing that information to be
false, of a serious law enforcement emergency in order to trigger a
law enforcement and emergency services response at what he believed
to be the victim’s home address.

Cc. OVERT ACTS

3. On or about the following dates, in furtherance of the
conspiracy and to accomplish its object, defendant PATTEN, together
with co-conspirators known and unknown to the Grand Jury, committed
and caused others to commit various overt acts within the Central
District of California and elsewhere, including the following:

Overt Act No. IL: On or about December 16, 2017, Unindicted
Co-Conspirator No. 1 asked Barriss, in Twitter Direct Messages,
whether he would “do some naughty tasks 4me” in exchange for payment,
to include Bitcoin, which is a peer-to-peer crypto-currency, and a

Microsoft Xbox, which is a video game system.

Overt Act No. 2: On or about December 17, 2017, Unindicted
Co-Conspirator No. 1 told defendant PATTEN, in Twitter Direct

Messages, “@SWAutistic knows a thing or 2 on naughty stuff! !hint:

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page5of10 Page ID#:5

look at his name!!” Unindicted Co-Conspirator No. 1 also told
defendant PATTEN that Barriss charged $10 to conduct a swat.

Overt Act No. 3: On or about December 17, 2017, in Twitter
Direct Messages with Unindicted Co-Conspirator No. 1, Barriss agreed
to swat Victim P.E.

Overt Act No. 4: On or about December 17, 2017, Unindicted
Co-Conspirator No. 1 sought to record Victim P.E.’s reaction to the
swat on a multi-party voice-over-internet communication.

Overt Act No. 5: On or about December 17, 2017, Barriss, with
the purpose of issuing a threat and with knowledge that the
communication would be viewed as a threat, called the Indianapolis
Metropolitan Police Department in Indianapolis, Indiana, and, posing
as someone else, falsely reported, knowing the information to be
false, that he had shot his father at what Barriss believed to be
Victim P.E.’s home address on Caval Cade Court in Avon, Indiana.

Overt Act No. 6: On or after December 17, 2017, defendant
PATTEN told Barriss, in Twitter Direct Messages, in substance and
effect, that he had paid Barriss to swat Victim P.E. and that
Unindicted Co-Conspirator No. 1 was the “middle man.” |

Overt Act No. 7: On or about December 17, 2017, defendant
PATTEN and Barriss agreed that Barriss would swat Victim C.V., and
defendant PATTEN provided Barriss with what he believed to be Victim
C.v.’s home address on Wittekind Terrace in Cincinnati, Ohio.

Overt Act No. 8: On or about December 17, 2017, using an
online payment processor, defendant PATTEN sent three payments of

$10.00 each to Barriss to pay him for conducting the swats of Victim

P.E. and Victim C.V.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page6éof10 Page ID #:6

Overt Act No. 9: On December 18, 2017, by a telephone and
other instrument of commerce, Barriss, posing as someone else,
willfully made a threat, and maliciously conveyed false information
knowing the information to be false, to the Hamilton County Sheriff's
Office Communications Center in Hamilton County, Ohio, concerning an
alleged attempt being made, or to be made, to kill, injure, and
intimidate an individual and to damage and destroy property by means
of fire and an explosive, specifically, in substance and effect, that
he had shot his father at a residence on Wittekind Terrace in
Cincinnati, Ohio, that he was holding his mother and sister hostage,
and that he planned to set the residence on fire.

Overt Act No. 10: On or before December 19, 2017, Unindicted

 

Co-Conspirator No. 3, who was then a student at lLee’s Summit High
School in Lee’s Summit, Missouri, asked defendant PATTEN, in a text

message exchange, “can you swat the school [?]”

Overt Act No. 11: On or before December 19, 2017, defendant

 

PATTEN and Barriss agreed that Barriss would cause an evacuation of

Lee’s Summit High School.

Overt Act No. 12: On December 19, 2017, Barriss called the

 

Lee's Summit Police Department in Lee’s Summit, Missouri, and
reported that a person had planted explosives at a high school in

Lee’s Summit.

Overt Act No. 13: On or after December 19, 2017, Unindicted

 

Co-Conspirator No. 3 sent a text message to defendant PATTEN,
stating, “lmfao there was a bomb threat at our school,” to which
defendant PATTEN responded, “I wonder why :)” In response to
Unindicted Co-Conspirator No. 3’s question “ru serious logan?”,
defendant PATTEN responded “Why do you think I texted you.”

6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page 7of10 Page ID #:7

COUNT TWO
[18 U.S.C. §§ 875(c), 2(a)]
On or about December 17, 2017, in Los Angeles County, within the

Central District of California, defendant LOGAN PATTEN, also known as

(“aka”) “@SPARED,” Unindicted Co-Conspirator No. 1, aka “@THROW,” and
Unindicted Co-Conspirator No. 2, Tyler Rai Barriss (“Barriss”), also
known as (“aka”) “@SWAUTISTIC,” aka “@GOREDTUTOR36,” aka “Robert

Hayward,” aka “Robert,” aka “Alex Mendez,” aka “Alex,” aka “Matthew,”
aka “Aaron,” each aiding and abetting the other, with the purpose of
issuing a threat and with knowledge that the communication would be
viewed as a threat, knowingly transmitted in interstate commerce to
the Indianapolis Metropolitan Police Department, a communication
containing true threats to injure the person of another, namely, and
in substance and effect, that a person had shot his father at what

Barriss believed to be Victim P.E.’s home address on Caval Cade Court

in Avon, Indiana.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page 8of10 Page ID #:8

COUNT THREE
[18 U.S.C. 8§§ 844(e), 2(a)]

On December 18, 2017, by a telephone and other instrument of
commerce, defendant LOGAN PATTEN, also known as (“aka”) “@SPARED, ”
Unindicted Co-Conspirator No. 1, aka “@THROW,” and Unindicted Co-
Conspirator No. 2, Tyler Rai Barriss, aka “@SWAUTISTIC,” aka
“@GOREDTUTOR36," aka “Robert Hayward,” aka “Robert,” aka “Alex
Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” each aiding and
abetting the other, willfully made a threat, and maliciously conveyed
false information knowing the information to be false, to the
Hamilton County Sheriff’s Office Communications Center in Hamilton
County, Ohio, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, specifically, in
substance and effect, that a person had shot his father at a
residence on Wittekind Terrace in Cincinnati, Ohio, that he was

holding his mother and sister hostage, and that he planned to set the

residence on fire.

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page 9of10 Page ID#:9

COUNT FOUR
[18 U.S.C. §§ 844(e), 2(a)]

On December 19, 2017, by a telephone and other instrument of
commerce, defendant LOGAN PATTEN, also known as (“aka”) “@SPARED,”
and Unindicted Co-Conspirator No. 2, Tyler Rai Barriss, aka
“@SWAUTISTIC,” aka “@GOREDTUTOR36,” aka “Robert Hayward,” aka
“Robert,” aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,”
each aiding and abetting the other, willfully made a threat, and
maliciously conveyed false information knowing the information to be
false, to the Lee’s Summit Police Department in Lee’s Summit,

Missouri, concerning an alleged attempt being made, or to be made, to

//
//

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00015-PSG Document1 Filed 01/10/19 Page 10 o0f10 Page ID #:10

kill, injure, and intimidate an individual and to damage and destroy

property by means of fire and an explosive, specifically, in

substance and effect, that a person had planted explosives at a high

school in Lee’s Summit.

NICOLA T. HANNA
United States Attorney

Ve a A
ke 7
PATRICK R. PITZGERALD

Assistant United States Attorney
Chief, National Security Division

CHRISTOPHER D. GRIGG

Assistant United States Attorney

Chief, Terrorism and Export Crimes
Section

GEORGE E. PENCE ©

Assistant United States Attorney

Terrorism and Export Crimes
Section

10

A TRUE BILL

/5/

Foreperson

 
